Case 18-33730-hdh11 Doc 138 Filed 07/11/19           Entered 07/11/19 12:07:39       Page 1 of 28



 Joyce W. Lindauer
 State Bar No. 21555700
 Jeffery M. Veteto
 State Bar No. 24098548
 Joyce W. Lindauer Attorney, PLLC
 12720 Hillcrest Road, Suite 625
 Dallas, Texas 75230
 Telephone: (972) 503-4033
 Facsimile: (972) 503-4034
 ATTORNEYS FOR DEBTORS

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 IN RE:                                              §
                                                     §
 REVOLUTION MONITORING, LLC                          §              CASE NO. 18-33730-hdh
                                                     §
                                                     §
 REVOLUTION MONITORING                               §              CASE NO. 18-33731-hdh
 MANAGEMENT LLC,                                     §
                                                     §
 REVOLUTION NEUROMONITORING LLC                      §              CASE NO. 18-33732-hdh
                                                     §
         Debtors.                                    §              (Jointly Administered)



 SECOND JOINT PLAN OF REORGANIZATION FOR REVOLUTION MONITORING,
   LLC, REVOLUTION MONITORING MANAGEMENT, LLC AND REVOLUTION
              NEUROMONITORING, LLC DATED JULY 11, 2019

 TO:    ALL PARTIES-IN-INTEREST, THEIR ATTORNEYS OF RECORD AND TO
        THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        COME NOW, Revolution Monitoring, LLC, Revolution Monitoring Management, LLC
 and Revolution Neuromonitoring, LLC (collectively “Debtors”) in the above-referenced
 bankruptcy cases and propose the following Second Joint Plan of Reorganization ("Plan"). The
 Plan proposes segregation of the Creditors and Equity Interest Holders of the Debtors into
 separate classes.

                                          ARTICLE 1
                                         DEFINITIONS

         Unless the context otherwise requires, the following capitalized terms shall have the
 meanings indicated when used in this Plan, which meaning shall be equally applicable to both
 the singular and plural forms of such terms. Any term in this Plan that is not defined herein but


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                           Page 1
Case 18-33730-hdh11 Doc 138 Filed 07/11/19            Entered 07/11/19 12:07:39        Page 2 of 28



 that is used in title 11, United States Code ("Code") shall have the meaning assigned to such
 term in the Code.

          1.      “Accounts Receivable” and “Medical Receivables” shall mean any and all right,
 title or interest of the Debtors in unpaid claims for medical services rendered or goods delivered,
 against any entity or individual that may be liable on such claim, whether such claim is
 contingent, liquidated, disputed or partially paid.

         2.     “Administrative Claim" shall mean those Claims entitled to priority under the
 provisions of Section 507 of the Code, pursuant to a claimed and allowed administrative expense
 priority under Section 503(b) of the Code. However, ad valorem tax authorities shall not be
 required to file an administrative expense claim and request for payment in order for their
 administrative expense claims to be allowed pursuant to 11 U.S.C. Section 503(b)(1)(D).

         3.     "Allowed Claim" as to all Classes, hereinafter specified, shall mean a Claim
 against Debtor (a) for which a Proof of Claim has been timely filed with the Court by the Bar
 Date, or, with leave of the Court and without objection by any party-in-interest, late-filed and as
 to which neither the Debtor nor any party-in-interest files an objection or as to which the Claim
 is allowed by Final Order of the Court, or (b) scheduled in the list of creditors, as may be
 amended, prepared and filed with the Court pursuant to Rule 1007(b) and not listed as disputed,
 contingent or unliquidated as to amount, as to which no objection to the allowance thereof has
 been interposed through closing of this case, or as to which any such objection has been
 determined by an order or judgment which is no longer subject to appeal or certiorari proceeding
 and as to which no appeal or certiorari proceeding is pending. This category includes all Claims
 deemed unsecured pursuant to §506(a) of the Code. When "Allowed Claim" is used in the
 context of a Secured Claim, the provisions of §506(b) of the Code shall also apply.

         4.     "Allowed Secured Claim" shall mean an Allowed Claim secured by a lien,
 security interest, or other encumbrance on the properties owned by the Debtor, which lien,
 security interest, or other encumbrance has been properly perfected as required by law, to the
 extent of the value of the property encumbered thereby. That portion of such Claim exceeding
 the value of the security held therefor shall be an Unsecured Claim, as defined below and
 determined pursuant to 11 U.S.C. §506(a).

         5.     "Allowed Unsecured Claim" shall mean an unsecured Claim against Debtor (a)
 for which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with leave
 of the Court and without objection by any party-in-interest, late-filed and as to which neither the
 Debtor nor any party-in-interest files an objection or as to which the Claim is allowed by Final
 Order of the Court, or (b) scheduled in the list of creditors, as may be amended, prepared and
 filed with the Court pursuant to Rule 1007(b) and not listed as disputed, contingent or
 unliquidated as to amount, as to which no objection to the allowance thereof has been interposed
 through closing of this case, or as to which any such objection has been determined by an order
 or judgment which is no longer subject to appeal or certiorari proceeding and as to which no
 appeal or certiorari proceeding is pending. This category includes all Claims deemed unsecured
 pursuant to §506(a) of the Code.



 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                            Page 2
Case 18-33730-hdh11 Doc 138 Filed 07/11/19           Entered 07/11/19 12:07:39       Page 3 of 28



        6.      "Bar Date" shall mean the date fixed by the Court as the last date for filing all
 Claims in this case other than Administrative and Priority Claims or Rejection Claims.

        7.     “Billing Cycle” is one calendar month.

        8.     "Case" shall mean this Chapter 11 case.

         9.     "Claim" shall mean any right to payment from the Debtor as of the date of entry
 of the Order Confirming Plan whether or not such right is reduced to judgment, liquidated,
 unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
 secured or unsecured or can be asserted by way of set-off. Claim includes any right or cause of
 action based on a pre-petition monetary or non-monetary default.

        10.    "Claimant" shall mean the holder of a Claim.

        11.      "Class" shall refer to a category of holders of Claims or interests which are
 "substantially similar" as provided for in Section 1122 of the Code.

        12.     "Code" shall mean the United States Bankruptcy Code, being title 11 of the
 United States Code, as enacted in 1978 and thereafter amended.

        13.    "Confirmation" or "Confirmation of this Plan" shall mean entry by the Court of
 an Order confirming this Plan at or after a hearing pursuant to Section 1129 of the Code.

        14.     "Confirmation Date" shall mean the date on which the Court enters an Order
 confirming this Plan.

         15.    "Court" shall mean the United States Bankruptcy Court for the Northern District
 of Texas, Dallas Division, presiding over these Chapter 11 reorganization cases, or any successor
 court of competent jurisdiction.

        16.    "Creditor" shall mean any person having a Claim against Debtor.

        17.     "Debt" shall mean any obligation of Debtor, alone, and any obligation of Debtor
 and any other Person, to any Entity.

        18.    "Debtor" or “Debtors” shall mean Revolution Monitoring, LLC, Revolution
 Monitoring Management, LLC and Revolution Neuromonitoring, LLC , the Debtors in the
 above-styled and numbered case.

        19.    "Disbursing Agent" shall mean the Liquidating Trustee.

        20.    "Effective Date" shall mean the Final Confirmation Date , or as soon thereafter as
 reasonably practical, but in no event later than 30 days after the Final Confirmation Date.




 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                          Page 3
Case 18-33730-hdh11 Doc 138 Filed 07/11/19            Entered 07/11/19 12:07:39        Page 4 of 28



         21.     "Entity" shall include Person, estate trust, governmental unit and the United
 States Trustee.

        22.      "Equity Interest Holders" shall mean holders of the equity interests in the
 Debtors.

         23.     "Final Confirmation" shall mean that date which is eleven (11) days following
 the entry of the Order Confirming Plan, during which period of time no Notice of Appeal is filed,
 or if a Notice of Appeal is filed, during which period of time no Motion for Stay Pending Appeal
 is granted or supersedeas bond is approved and filed.

        24.     “Litigation Fee Schedule” means that schedule adopted by the Liquidating
 Trustee for the payment of litigation fees and costs.

           25.   “Liquidating Trust” shall mean that certain trust created pursuant to Article 6
 hereof.

         26.     “Liquidating Trust Agreement” shall mean that certain trust agreement, the
 form and substance of which shall be acceptable to the Debtors, Xynergy and MedARC, to be
 filed as part of the Plan Supplement, which, among other things: (a) establishes and governs the
 Liquidating Trust; (b) describes the powers, duties and responsibilities of the Liquidating
 Trustee; and (c) provides for the liquidation and distribution of proceeds of the Liquidating Trust
 Assets.

         27.    “Liquidating Trust Assets” means all assets held from time to time by the
 Liquidating Trust, the proceeds of which shall be collected and distributed pursuant to the terms
 of the Plan and Liquidating Trust Agreement.

        28.     “Liquidating Trust Beneficiaries” means the Holders of Allowed Claims, and
 professionals employed by the Liquidating Trustee, pursuant to the terms of this Plan and the
 Liquidating Trust Agreement.

         29.    “Liquidating Trust Books and Records” means any of the Debtors’ books and
 records (or copies thereof), including all information and data on computers owned or leased by
 the Debtors or otherwise on premises occupied by the Debtors, and all rights of access to such
 data of the Debtors, whether by subscription or otherwise and wherever such data is located.

         30.    “Liquidating Trustee” shall mean Jeffrey H. Mims, or such other independent
 trustee appointed to administer the Liquidating Trust.

        31.    “Liquidating Trust Waterfall” means the priority of payments and distributions
 to be made by the Liquidating Trust as set forth in Article 6 hereof.

        32.    “MedARC” or “Collection Agent” means MedARC LLC, as a representative of
 the Liquidating Trust and the Liquidating Trustee for the purpose of liquidating all Accounts
 Receivable.


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                            Page 4
Case 18-33730-hdh11 Doc 138 Filed 07/11/19             Entered 07/11/19 12:07:39        Page 5 of 28




        33.    “Net Proceeds for Allocation” shall mean all funds remaining within the
 Liquidating Trust Waterfall after payment of all “B” payments within a Billing Cycle.

        34.      “Net Proceeds Collected” means funds remaining within the Liquidating Trust
 Waterfall after payment of all “A” Payments within a Billing Cycle.

         35.      "Order Confirming Plan" shall mean the Order of the Court determining that
 this Plan meets the requirements of Chapter 11 of the Code and is entitled to confirmation or
 filed for relief under Chapter 11 of the Code.

       36.    "Petition Date" shall mean the date on which the Debtors filed these proceeding,
 for Revolution Monitoring, LLC, September 27, 2018 and for Revolution Monitoring
 Management, LLC and Revolution Neuromonitoring, LLC October 5, 2018.

       37.   "Plan" shall mean this Joint Plan of Reorganization in its present form or as it
 may be amended, modified or supplemented.

        38.      “Plan Supplement” means a compilation of documents and forms of documents,
 schedules, and exhibits to the Plan to be filed on notice to parties-in-interest, and additional
 documents filed as supplements or amendments to the Plan Supplement, including the
 following: (a) the Liquidating Trust Agreement, (b) the identity of the Liquidating Trustee, if the
 Liquidating Trustee has not been appointed by the deadline to file the Plan Supplement, (c) and
 the Retained Causes of Action. The Debtors or the proposed Liquidating Trustee shall file the
 Plan Supplement by the later of the deadline established by this Court or twenty (20) days
 following entry of an order confirming this Plan.

        39.     "Priority Claim" shall mean any Claim entitled to priority pursuant to Section
 507(a) of the Code except for Tax Claims and Claims incurred by the Debtor post-petition in the
 ordinary course of business.

        40.    "Rejection Claim" shall mean any Claim arising out of the rejection of a lease or
 executory contract pursuant to Section 365 of the Code, which Claim shall be treated as an
 Unsecured Claim.

         41.      "Reorganized Debtor" shall mean the Liquidating Trustee, or if a Liquidating
 Trustee is not appointed, the entity which shall assume title to and control of the Debtors' assets
 and liabilities upon confirmation as provided herein.

         42.     “Retained Causes of Action” means, collectively, all Claims and Causes of
 Action which may be asserted by or on behalf of the Debtors, a non-exclusive list of which is set
 forth in the Plan Supplement, against any third-parties, investors, individuals, or insiders that the
 Debtors own or have an interest in or can assert in any fashion, whether pre-petition or post-
 petition, including, without limitation, litigation claims, whether such causes of action arise from
 contract, tort theories of liability, insurance claims (including Accounts Receivable and related
 Causes of Action), statutory claims, equitable claims or other claims, objections to Claims,


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                              Page 5
Case 18-33730-hdh11 Doc 138 Filed 07/11/19                   Entered 07/11/19 12:07:39            Page 6 of 28



 adversary proceedings, and Avoidance Actions against any Person or Entity identified on the
 Statement of Financial Affairs of any Debtor as a recipient of a payment made, services
 provided, obligation incurred or property transferred by or on behalf of such Debtor prior to the
 Petition Date, in each case, that have not been released, exculpated, waived, settled or barred that
 are not otherwise settled or released on or prior to the Effective Date that will be transferred to
 the Liquidating Trust on the Effective Date. For the avoidance of doubt, Retained Causes of
 Action shall include all Accounts Receivable.1 For the further avoidance of doubt, Retained
 Causes of Action shall include the Liquidating Trustee’s right to rely upon the tolling provisions
 of 11 U.S.C. § 108.

         43.     "Secured Claim" shall mean an Allowed Claim secured by a lien, security
 interest, or other encumbrance on the properties owned by the Debtor, which lien, security
 interest, or other encumbrance has been properly perfected as required by law, to the extent of
 the value of the property encumbered thereby. That portion of such Claim exceeding the value
 of the security held therefor shall be an Unsecured Claim, as defined below and determined
 pursuant to 11 U.S.C. §506(a).

         44.    "Tax Claims" shall mean any Claim entitled to priority under Section 507(a)(8)
 of the Code and shall include the claims of taxing authorities for taxes owed on the property
 retained by the Debtor under this Plan.

        45.     "Unsecured Claim" shall mean any Allowed Claim, whether or not liquidated or
 contingent other than a Priority Claim, a Tax Claim, or a Secured Claim.

                                     ARTICLE 2
                        CERTAIN GENERAL TERMS AND CONDITIONS

         The following general terms and conditions apply to this Plan:

         2.1     Claims and Debts: Various types of Claims and Debts are defined in this Plan.
 This Plan is intended to deal with all Claims and Debts against the Debtor of whatever character
 whether or not contingent or liquidated and whether or not allowed by the Court pursuant to
 Section 502(a) of the Code and all Claims and Debts will receive the treatment afforded in
 Articles 4, 5 and 6 of this Plan. Claims and Debts incurred by the Debtor post-petition in the
 ordinary course of business will be paid by the Debtor according to their terms as they come due.

         2.2    Securities Laws: The issuance of any security in satisfaction of indebtedness
 under this Plan may be exempt from registration under certain State and Federal securities laws
 by virtue of Section 1145 of the Code and the exemption therein contained.

         2.3    Time for Filing Claims: With respect to those Claims that have been identified
 in the Schedules filed pursuant to Section 521(1) of the Code and which have been scheduled as
 "disputed," "contingent," or "unliquidated," said Claimants must file a proof of claim bearing the

 1
  Definition 17 and 27 are modification of existing definitions within the Amended Plan, as modified. Definitions
 32-46 are new definitions for inclusion in the Amended Plan.


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                                        Page 6
Case 18-33730-hdh11 Doc 138 Filed 07/11/19            Entered 07/11/19 12:07:39         Page 7 of 28



 case number of the above-styled and referenced proceeding with the United States Bankruptcy
 Court for the Northern District of Texas, Dallas Division, on or before the Bar Date to participate
 under this Plan. Claims scheduled as disputed, contingent, or unliquidated filed after the Bar
 Date shall not be allowed, and shall not participate in the distributions contemplated by this Plan.
 Claims arising from rejection of a lease or executory contract shall be made prior to the time for
 objecting to confirmation of Debtor’s Plan. Administrative claims shall be filed with the Court
 within thirty (30) days following approval of the Debtor’s Plan.

        2.4     Modifications to Plan: In accordance with Bankruptcy Rule 3019, to the extent
 applicable, this Plan may be modified upon application of Debtor or corrected prior to
 Confirmation without notice and hearing and without additional disclosure pursuant to Section
 1125 of the Code provided that, after hearing on and notice to the creditors, the Court finds that
 such modification does not materially or adversely affect any Creditor or Class of Creditor.

                                ARTICLE 3
                    TREATMENT OF UNCLASSIFIED CLAIMS
           (CERTAIN ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS)

         3.1    All trade and service debts and obligations incurred in the normal course of
 business by the Debtor on or after the Petition Date will be paid when due in the ordinary course
 of the Debtor's business unless a different time for payment is specified in this Plan.

         3.2    All post-petition and post confirmation taxes, including 2019 and beyond ad
 valorem taxes, sales and use taxes, and franchise taxes, incurred in the normal course of business
 by the Debtor or Reorganized Debtor on or after the Petition Date will be paid pursuant to their
 respective statutory due date. Such tax creditors shall not be required to file an administrative
 claim for such taxes as a requirement to being paid.

                                        ARTICLE 4
                           DIVISION OF CREDITORS INTO CLASSES

        4.1     Classification of Claims: This Classification of Claims is made for purposes of
 voting on this Plan, making distributions thereunder, and for ease of administration thereof.
 Unless specifically provided otherwise herein, on the Confirmation Date this Plan discharges and
 extinguishes all Claims and Debts against the Debtor of whatever character, whether allowed by
 the Court or otherwise.

        4.2     Class 1:       Consists of Allowed Administrative Claims. (Not Impaired)
                Class 2:       Consists of Allowed IRS Tax Creditor Claims. (Impaired)
                Class 3:       Consists of Allowed Comptroller Claims. (Impaired)
                Class 4:       Consists of Allowed Secured Claims of John McHalffey.
                               (Impaired)
                Class 5:       Consists of Allowed Secured Claim of Xynergy Heathcare Capital
                               II, LLC. (Impaired)
                Class 6:       Consists of the Allowed Secured Claim of World Global Funding.
                               (Impaired)


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                             Page 7
Case 18-33730-hdh11 Doc 138 Filed 07/11/19             Entered 07/11/19 12:07:39         Page 8 of 28



                Class 7:        Consists of Allowed General Unsecured Claims.(Impaired)
                Class 8:        Consists of Allowed Equity Interest Holder Claims. (Not Impaired)

                                        ARTICLE 5
                                   TREATMENT OF CLASSES

          5.1    Satisfaction of Claims and Debts: The treatment of and consideration to be
 received by holders of Allowed Claims or interests pursuant to this Article 5 of this Plan shall be
 in full settlement, release and discharge of their respective Claims, Debts, or interests as against
 the Debtor subject to the provisions herein. On the Confirmation Date, the Liquidating Trustee
 shall assume all duties, responsibilities and obligations for the implementation of this Plan. Any
 class of Claimants failing to vote on this Plan shall be deemed to have accepted this Plan in its
 present form or as modified or amended as permitted herein.

         5.2      Class 1 Claimants (Allowed Administrative Claims of Professionals and US
 Trustee) are unimpaired and will be paid in cash and in full on the Effective Date of this Plan.
 Professional fees are subject to approval by the Court as reasonable. Debtors’ attorney's fees
 approved by the Court will be paid following the later of Confirmation or approval by the Court
 out of the available cash. The Class 1 Claimants with Allowed Claims may agree to a different
 treatment. Class 1 Creditor Allowed Claims are estimated as of the date of the filing of this Plan
 to not exceed the amount of $50,000 including Section 1930 fees. Section 1930 fees shall be
 paid in full prior to the Effective Date. The Debtor is required to continue to make quarterly
 payments to the U.S. Trustee and may be required to file post-confirmation operating reports
 until this case is closed. The Class 1 Claimants are not impaired under this Plan.

         5.3      Class 2 Claimants (Allowed IRS Priority Tax Creditor Claims) are impaired
 and shall be satisfied as follows: The Allowed Amount of all Priority Tax Creditor Claims of the
 Internal Revenue Service (“IRS”) shall be paid out of the revenue from the collection of the
 Medical Receivables. The Secured and Priority Tax Creditor Claims are alleged to be in
 approximate amount of $789.31. The IRS unsecured claim shall be treated under Class 6. To the
 extent that the IRS has a lien claim it shall retain its liens against the property of the Debtor, but
 shall release its liens, if any, when paid in full as called for by this Plan.

        The Class 2 Claimants are impaired under this Plan.

         5.4    Class 3 Claimants (Allowed Claims of the Comptroller) are impaired and shall
 be satisfied as follows: The Allowed amount of Tax Claims of the Comptroller for Franchise
 Tax is asserted to be $36,050. To the extent that this claim has not already been paid it shall be
 paid out of the collections of the Medical Receivables of the Debtors. The claims of the
 Comptroller will accrue interest at the rate of 6.5% per annum until paid. The payments shall be
 due monthly on the 15th day of the month commencing 60 days following the Effective Date of
 the Plan and paid in full within five years of the Petition Date.

        A failure by the Reorganized Debtor to make a payment to the Comptroller pursuant to
 the terms of the Plan shall be an Event of Default. If the Reorganized Debtor fails to cure an
 Event of Default as to tax payments within ten (10) days after service of written notice of default


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                               Page 8
Case 18-33730-hdh11 Doc 138 Filed 07/11/19           Entered 07/11/19 12:07:39       Page 9 of 28



 from the Comptroller, the Comptroller may (a) enforce the entire amount of its claim, (b)
 exercise all rights and remedies under applicable non-bankruptcy law and (c) seek such relief as
 may be appropriate in this court. Notice of the default shall be served by first class mail upon
 the reorganized Debtor at: 6437 Southport, Dallas, Texas 75248, Attn: Chief Executive Officer,
 and upon Debtor’s attorney at: Joyce W. Lindauer Attorney, PLLC, 12720 Hillcrest Road, Suite
 625, Dallas, Texas 75230, Attn: Joyce Lindauer, Esq.

       The Debtor shall be allowed to cure up to two (2) defaults. Upon a third default, the
 Comptroller, at its option, may declare the default non-cureable and proceed to collect the
 remainder of the debt.

        The Class 3 Claimant is impaired under this Plan.

         5.5      Class 4 Claimant (Allowed Secured Claim of John McHalffey) is impaired
 and shall be satisfied as follows: John McHalffey (“McHalffey”) has filed a Proof of Claim
 asserting a secured claim against Debtor Revolution Neuromonitoring, LLC. McHalffey asserts a
 Cash Loan Security Agreement dated August 12,2016 in the original amount of $200,000.
 McHalffey filed a UCC-1 Financing Statement number 17-0024480935 on July 18, 2017
 asserting a lien on “Certain Accounts Receivable for Invoices Issued in 20915 and 2016". Debtor
 is unable to determine at this time the validity and priority of the McHalffey claim. To the
 extent, McHalffey has an identifiable claim to particular invoices of Revolution
 Neuromonitoring, LLC which are collected as part of this Plan, McHalffey shall be paid the
 amount of his allowed secured claim from the collection of his secured invoices in the order of
 priority of his security interest. In the event, McHalffey does not have a properly perfected
 security interest he shall have a Class 7 claim.

        The Class 4 is impaired under this Plan.

         5.6     Class 5 Claimant (Xynergy Healthcare Capital II, LLC) is impaired and shall
 be satisfied as follows: Debtors Revolution Monitoring Management, LLC and Revolution
 Neuromonitoring, LLC entered into that certain Healthcare Receivables Master Purchase and
 Sale Agreement (“Agreement”) with Xynergy on or about November 22, 2016. On or about
 November 22, 2016 Debtor Revolution Monitoring, LLC executed that certain Guaranty and
 Security Agreement by Corporation (“Guaranty”) guarantying the obligations of Revolution
 Monitoring Management, LLC and Revolution Neuromonitoring, LLC. Xynergy perfected its
 interests in the Medical Receivables through the filing of UCC-1 Financing Statements. On or
 about May 18, 2018, the United States District Court for the Southern District of Florida entered
 that certain Consent Final Judgment in favor of Xynergy and against the Debtors in the amount
 of $1,681,767.57 (“Xynergy Claim”).The Xynergy Claim shall be paid in accordance with the
 terms of the collection agreement it has executed with MedArc described herein.

        The Class 5 Claim is impaired under this Plan.

         5.7     Class 6 Claimant (World Global Capital, LLC) is impaired and shall be
 satisfied as follows: On or about September 25, 2017, Debtors entered into that certain Secured
 Merchant Agreement (“Agreement”) with World Global Capital, LLC dba Cardinal Funding


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                          Page 9
Case 18-33730-hdh11 Doc 138 Filed 07/11/19             Entered 07/11/19 12:07:39         Page 10 of 28



 (“World”) for the sale and purchase of certain future accounts receivable in the original amount
 of $224,850. World allegedly perfected its interest in the accounts receivable through a UCC-1
 Financing Statement number 17-0037668846 filed November 7, 2017. On or about November 7,
 2017, World obtained a Judgment against the Debtors in the amount of $202,705.66. The
 Debtors dispute the validity of the lien of World in that no future receivables were produced after
 September 25, 2017 for World’s lien to attach. To the extent, World has a valid lien and an
 Allowed Claim, World will be paid the amount of its Allowed Secured Claim from the proceeds
 of the collections after payment in full to the Allowed Claims in Classes 1 through 5 above. To
 the extent it is an unsecured creditor it shall be treated in Class 7 herein.

        The Class 6 Claimant is impaired under this Plan.

         5.8     Class 7 Claimants (Allowed Unsecured Creditors) are impaired and shall be
 paid their pro rata share of a Class 7 Unsecured Creditors Pool. The Class 7 Claimants shall
 specifically include the claims if any of Texas Legal Escrow, LLC (“Texas Legal”). Texas Legal
 has not filed a Proof of Claim in the estates of any of the Debtors. The Claims of Texas Legal
 were listed as disputed, unliquidated and contingent by the Debtors. Texas Legal filed a UCC-1
 file number 17-0002682531 asserting a security interest in the Medical Receivables.
 Confirmation of this Plan shall allow the Debtors to file a UCC-3 Termination of the alleged
 security interest of Texas Legal. The Class 7 Creditors shall share pro rata in all funds recovered
 pursuant to the collection agreement set forth below after payments of creditors in Classes 1
 thorough 6 above.

         The Liquidating Trustee shall also pursue any and all Avoidance Actions, claims, causes
 of action or enforceable rights of the Debtors against third parties, or assertable by the Debtors
 on behalf of Creditors, its Estate, or itself for recovery, turnover or avoidance of obligations, or
 preferential or fraudulent transfers of property or interests in property and other types or kinds of
 property or interests in property recoverable or avoidable pursuant to Chapter 5 or other sections
 of the Bankruptcy Code or any applicable law including, without limitation, 11 U.S.C. §§ 502,
 510, 522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551, or 553. Any and all claims or
 causes of action of the Debtors or its Estate relating to any pre- or post-petition activities against
 any one or more of any entity or person related to, owned by or affiliated with any current or
 former professionals of the Debtors (including, without limitation, legal, accounting, tax advisors
 or consultants) including, without limitation, claims or causes of action for: (i) breaches of
 fiduciary duty; (ii) fraud or fraudulent inducement; (iii) negligence; (iv) fraudulent or negligent
 misrepresentations; (v) legal, accounting or other professional negligence or malpractice; (vi)
 illegal dividends or payments received; (vii) civil conspiracy; (viii) fraudulent insurance acts;
 (ix) violations of any consumer protection act or deceptive trade practice act; (x) unjust
 enrichment; (xi) breach of contract; (xii) tortious interference with contracts or prospective
 relations; (xiii) deceit by misrepresentation or concealment; (xiii) common law fraud; (xiv)
 corporate waste; (xv) deepening insolvency; (xvi) alter ego; and (xvii) embezzlement. Any and
 all claims or causes of action of the Debtors or its Estate relating to any pre- or post-petition
 activities against the Debtors’ former officers, directors, principals or advisors; and any current
 or former professionals of the Debtors (including, without limitation, legal, accounting, tax
 advisors or consultants) including, without limitation, claims or causes of action for: (i) breaches
 of fiduciary duty; (ii) fraud or fraudulent inducement; (iii) negligence; (iv) fraudulent or


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                             Page 10
Case 18-33730-hdh11 Doc 138 Filed 07/11/19            Entered 07/11/19 12:07:39         Page 11 of 28



 negligent misrepresentations; (v) legal, accounting or other professional negligence or
 malpractice; (vi) illegal dividends or payments received; (vii) civil conspiracy; (viii) fraudulent
 insurance acts; (ix) violations of any consumer protection act or deceptive trade practice act; (x)
 unjust enrichment; (xi) breach of contract; (xii) tortious interference with contracts or
 prospective relations; (xiii) deceit by misrepresentation or concealment; (xiii) common law
 fraud; (xiv) corporate waste; (xv) deepening insolvency; or (xvi) alter ego; and nothing shall
 estop the Debtors or Reorganized Debtors from asserting claims or causes of action just because
 they were not scheduled or described in detail in the Debtors’ Schedules or Disclosure
 Statement. To the extent that such Claims are not the collateral of Xynergy such Claims shall be
 collected for the benefit of the Allowed Priority Claims and the Allowed Unsecured Claims in
 these cases. The value of such Claims or their monetization has not been determined.

         Allowed Unsecured Claims shall receive payments under the Plan as soon as possible
 after payments of senior creditor Classes. The Plan projects to pay such claims in full.

        The Court shall retain jurisdiction to hear and decide any collection matters and matters
 involving claims and causes of action of the estate that affect property of the estate following
 Confirmation.

        The Class 7 Claimants are impaired under this Plan.

        5.9     Class 8 Claimant (Equity Holders) are not impaired. The members of the
 Debtors shall retain their membership interest in the Debtors post confirmation.

        Class 8 interest holders are not impaired under this Plan.

                                     ARTICLE 6
                          MEANS FOR EXECUTION OF THE PLAN

        6.1    Any actions required to be taken by the Debtor on the Effective Date may be
 taken by the Debtor before the Effective Date or immediately following the date of Final
 Confirmation.

        6.2     The powers, authority, responsibilities, and duties of the Liquidating Trustee shall
 be set forth in and will be governed by the Liquidating Trust Agreement. The Liquidating
 Trustee shall be a representative of the estates pursuant to section 1123(b)(3)(B) of the
 Bankruptcy Code.

         6.3     The Liquidating Trust shall be established for the purpose of liquidating and
 distributing the Liquidating Trust Assets, for the benefit of the Beneficiaries, with no objective to
 continue or engage in the conduct of a trade or business, except to the extent reasonably
 necessary to, and consistent with, its liquidating purpose described in the Plan and set forth in
 the Liquidating Trust Agreement. Allowed Claims shall be paid primarily out of the net revenue
 from collection of the Accounts Receivable, together with any additional cash held or collected
 from the Retained Causes of Action and any remaining Liquidation Trust Assets.



 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                             Page 11
Case 18-33730-hdh11 Doc 138 Filed 07/11/19            Entered 07/11/19 12:07:39         Page 12 of 28



          6.4    On the Effective Date, the Liquidating Trustee shall sign the Liquidating Trust
 Agreement and all assets of the Debtors, including all cash, accounts receivable, patient medical
 records, billing records, banking records, billing ID's, billing numbers, medicare ID's, software
 licenses, passwords, and any other documents, licensure, or information that Debtors have
 previously used and relied upon, or that is necessary to effect the billing and collection of the
 Accounts Receivable, shall be transferred, granted, assigned, conveyed, set over, and delivered
 to the Liquidating Trust, for the benefit of the Liquidating Trust Beneficiaries, in the form
 thereof existing on such date. All of the Debtors’ right, title and interest in and to all of the
 Debtors’ assets, shall be free and clear of any and all liens, Claims, encumbrances and interests
 (legal, beneficial or otherwise) of all other Persons and Entities, other than (i) the liens securing
 the Xynergy Claim; and (ii) any defenses and other rights of potential defendants (including any
 rights to set off) with respect to Causes of Action, including without limitation, any Accounts
 Receivable transferred to the Liquidating Trust. The Debtors and the Liquidating Trustee may (a)
 execute and deliver any instruments, documents, books, and records (including those maintained
 in electronic format and original documents as may be needed), and (b) take, or cause to be
 taken, all such further action in order to evidence, vest, perfect or effectuate the transfer of the
 Liquidating Trust Assets to the Liquidating Trust and consummate transactions contemplated by
 and to otherwise carry out the intent of the Plan. Upon the transfer of the Liquidating Trust
 Assets, the Liquidating Trustee shall succeed to all of the Debtors’ right, title and interest in the
 Liquidating Trust Assets, and the Debtors will have no further rights or interest in or with respect
 to the Liquidating Trust Assets or the Liquidating Trust, other than as expressly provided herein,
 in the Plan and the Order of Confirmation. In connection with the Liquidating Trust Assets, any
 attorney-client privilege, work product privilege, joint interest privilege or other privilege or
 immunity attaching to any documents or communications (in any form, including, without
 limitation, written, electronic or oral) shall be transferred to and shall vest in the Liquidating
 Trust. The Liquidating Trustee’s receipt of such privileges associated with the Liquidating Trust
 Assets shall not operate as a waiver of those privileges possessed or retained by the Debtors, nor
 shall it operate to eliminate the rights of any co-defendant to any applicable joint privilege.

         6.5     The Liquidating Trust is to be managed by the Liquidating Trustee. As a
 representative of the Liquidating Trustee, the Collection Agent will be responsible for taking the
 necessary and appropriate actions to liquidate and collect the Accounts Receivable, including but
 not limited to taking all actions necessary to bill, rebill, collect, settle, bring lawsuits, settle
 lawsuits, bring claims, enforce claims, manage litigation, enter into collection agreements with
 third party collection agencies, enter into engagement agreements with law firms to commence
 legal adjudication of collections, and to proceed with orderly, expeditious, and efficient
 collection processes, including filing lawsuits in the name of the Liquidating Trustee, as
 necessary, in order to collect the Accounts Receivable in accordance with the terms of the Plan.
 Any actions required to be taken by any Debtor regarding the Accounts Receivable on the
 Effective Date may be taken by either the Liquidating Trustee or the Collection Agent
 immediately upon appointment or immediately following the date of Final Confirmation. The
 Collection Agent shall have discretion, to sue or not sue on any Account Receivable and to
 waive, release or settle, subject to the limitation set forth herein and below, particular patient
 claims, based upon its commercially and legally reasonable assessment of the likelihood of
 collection. The Collection Agent shall have authority, in its sole discretion to settle or prosecute
 any Account Receivable or group of Accounts Receivable with a proposed settlement amount


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                             Page 12
Case 18-33730-hdh11 Doc 138 Filed 07/11/19            Entered 07/11/19 12:07:39         Page 13 of 28



 equal to or less than $250,000.00, without seeking approval of the Bankruptcy Court or separate
 written approval from the Liquidating Trustee for any particular settlement. For any Account
 Receivable with a proposed settlement amount value over $250,000.00 in the aggregate, the
 Collection Agent shall obtain the Liquidating Trustee’s written consent, and may, but is not
 required to, seek Bankruptcy Court approval pursuant to Rule 9019 of the Federal Rules of
 Bankruptcy Procedure. The Collection Agent shall not be retained for any purpose(s) other than
 liquidation of the Accounts Receivable.

         6.6     The Liquidating Trustee will administer all assets of the Debtors’ estates;
 investigate and liquidate any Retained Causes of Action that are not Accounts Receivable; and
 take all actions necessary to proceed with an orderly, expeditious, and efficient wind-down and
 distribution of the remaining assets of the Debtors in accordance with the terms of the Plan. The
 Liquidating Trustee shall have full authority to act in the stead of the Debtors in implementation
 of the Plan, satisfying Bankruptcy Court requirements, appearing in court, hiring and firing
 professionals and otherwise managing the affairs of the Debtors. The Liquidating Trustee may
 seek information and advice from the prior officers, directors and owners of the Debtors but shall
 have no obligation to follow such advice or act upon such information. The Liquidating Trustee
 shall be an independent third party responsible to the Court and the creditors of these estates.

         6.7    The Liquidating Trustee shall also be vested with the Debtors’ rights, as such
 rights existed prior to the Effective Date, to conduct discovery and oral examinations of any
 party under Bankruptcy Rule 2004. The Liquidating Trustee, however, shall not be considered a
 successor of any Debtor and shall not assume any obligations of the Debtors other than expressly
 provided for herein or in the Liquidating Trust Agreement.

        6.8    The Liquidating Trustee shall be Jeffrey H. Mims (“Mr. Mims”). Mr. Mims shall
 receive monthly compensation from available funds in the Liquidating Trust, as a flat fee in the
 amount of $3,500.00 per month, plus reimbursement of actual, necessary expenses, to be paid
 monthly at the end of each month following the Effective Date, for a period of nine months
 absent further intervening orders of the Bankruptcy Court that change this compensation
 arrangement. If, during any month after his appointment as Liquidating Trustee, Mr. Mims
 expends more than ten (10) hours in the performance of his duties as Liquidating Trustee, Mr.
 Mims shall be compensated at a rate of $350.00 per hour from available funds in the Liquidating
 Trust for each additional hour of services. In the absence of other intervening orders, the
 Liquidating Trustee reserves the option to apply for a further extension or modification of the
 monthly compensation paid to Mr. Mims.

         6.9     Under the terms of this Plan and the Liquidating Trust Agreement, the
 Liquidating Trustee shall employ MedARC LLC (“MedARC”) to serve as Collection Agent and
 to collect the Medical Receivables for the benefit of the Liquidating Trust Beneficiaries. On the
 Effective Date, MedARC and the Liquidating Trustee shall sign the Liquidating Trust
 Agreement, which shall set forth the terms of MedARC’s rights and responsibilities as
 Collection Agent. Subject to the Liquidating Trustee’s control and discretion, MedARC shall,
 upon the Effective Date, have full authority regarding the Accounts Receivable to: (i) bill, rebill,
 and collect the Medical Receivables; (ii) bring lawsuits and settle lawsuits; (iii) negotiate, bring,
 enforce and settle claims, together with all lawful actions necessary for collection thereof; (iv)


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                             Page 13
Case 18-33730-hdh11 Doc 138 Filed 07/11/19             Entered 07/11/19 12:07:39         Page 14 of 28



 enter into collection agreements with third-party collection agencies; (v) enter into engagement
 agreements with law firms to commence legal adjudication of collections, on behalf of the
 Debtors and the Liquidating Trustee.

         6.10 After payment of expenses, the Net Proceeds Collected by MedARC shall be used
 to pay the creditors in the order of priority set forth herein. The Liquidating Trustee, acting
 independently, or through MedARC, may hire one or more law firms as Collection Attorneys to
 pursue litigation on collections and each retained law firm shall be paid a contingent fee of funds
 actually recovered in accordance with the uniform sliding fee scale set forth in the Litigation Fee
 Schedule, which will be filed with the Plan Supplement. The Liquidating Trustee shall have
 authority to employ alternative or additional Collection Attorneys and professionals.

        6.11 The Liquidating Trustee intends to utilize the Collection Agent to create and
 propose an expedited mediation schedule, an expedited discovery rules and timeframes for the
 purpose of expeditiously and economically recovering funds owed to the estates for accounts
 receivables and medical receivables.

        6.12 The cash proceeds of the Liquidating Trust shall be distributed from available
 funds in accordance with the following priority of payments (the “Liquidating Trust Waterfall”):

                A.      Professional expenses, including cost of collections & legal costs
                        ("A" Payments).

                     1) From the gross amount of any singular or group of Accounts Receivable,
                        the first “A” Payment from proceeds shall be to pay (a) the Liquidating
                        Trustee monthly compensation as set forth in the Liquidating Trust
                        Agreement and Section 6.7 herein, or as modified by further order of the
                        Bankruptcy Court; and (b) third-party collection agencies or attorneys
                        employed by the Liquidation Trustee in either in accordance with the
                        terms of the Liquidating Plan and the Litigation Fee Schedule, or at
                        commercially reasonable rates for the type and condition of the Accounts
                        Receivable that is the subject of their collection (aged, rebilled, etc.), with
                        the amount and method of such professional fees to be disclosed in the
                        Liquidating Trust Agreement and Plan Supplement.

                     2) The second “A” Payments shall be for: (a) the expense of maintaining
                        Debtors’ EMR account (USMON) not to exceed $60,000 annually; (b)
                        payment for any hourly fees billed by the Liquidating Trustee in excess of
                        $3,500 within a Billing Cycle; and (c) then for Debtors’ bankruptcy
                        counsel not to exceed $100,000 in the aggregate. All professional fees
                        and expenses payable to Debtors’ bankruptcy counsel shall be subject to
                        application and approval by the Bankruptcy Court. All professional fees
                        and expenses payable to the Liquidating Trustee in excess of $3,500
                        within a Billing Cycle, shall be subject to deemed approval and payment
                        following a seven (7) day period of notice and opportunity to object, as
                        prescribed by the Liquidation Trust Agreement.


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                              Page 14
Case 18-33730-hdh11 Doc 138 Filed 07/11/19                Entered 07/11/19 12:07:39           Page 15 of 28




                 B.      Net Proceeds Collected (''B" Payments).

                      1) After all outstanding “A” Payments have been made during a Billing
                         Cycle, the first “B” Payments shall be allocated between MedARC and
                         Xynergy in accordance with the allocation formula set forth in that certain
                         Assignment & Payout Agreement [“Assignment”] which was executed
                         June 14, 2019, by and between MedARC and Xynergy, which Assignment
                         is attached hereto as Exhibit “A” and is incorporated herein by reference
                         for all purposes as if set forth herein verbatim.2 As set forth more fully in
                         the Assignment attached hereto as Exhibit “A,” MedARC agrees that, if
                         the Xynergy claim is not paid in full by the two-year anniversary of the
                         Effective Date, Xynergy shall be entitled to receive 100% of the Net
                         Proceeds Collected until its claim has been paid in full.

                      2) The second “B” Payments shall be to MedARC in a contingent percentage
                         which varies between 30% and 50% of the Net Proceeds Collected (see
                         Assignment attached hereto as Exhibit “A”) - not to exceed an amount of
                         $500,000, representing a portion of its costs of managing and overseeing
                         the collection of Accounts Receivable on behalf of the Debtors, all
                         creditors, and the Liquidating Trustee.

                      3) The third “B” Payments shall be to any other secured creditor that is the
                         Holder of an Allowed Secured Claim in an amount not to exceed
                         $100,000. Any claim exceeding $100,000 will be treated as an Allowed
                         Unsecured Claim. Any other claims of the Debtors’ creditors shall be
                         treated as "C" payments taken from the Debtors 40% share of Net
                         Proceeds for Allocation.

                      4) The fourth “B” Payments shall be to Debtors’ representative for assistance
                         in the collection of Accounts Receivable not to exceed $35,000.00 in any
                         12- month period, but continuing each year until the Liquidating Trust is
                         dissolved, this Bankruptcy Case is closed, or collection operations have
                         substantially ceased, and subject to the receipt of proceeds.

                 C.      Net Proceeds for Allocation ("C" Payments).

                      1) 40% of the Net Proceeds for Allocation during a Billing Cycle shall be
                         remitted by MedARC to the Liquidating Trustee for distribution to holders
                         of all other Allowed Claims.



 2
  Pursuant to the Assignment & Payout Agreement [“Assignment”] attached hereto as Exhibit “A,” Xynergy has
 agreed to transfer and assign its Allowed Secured Claim to MedARC, subject to the Bankruptcy Court’s
 approval and entry of an Order of Confirmation. To the extent of any conflict between the Assignment and the
 Liquidating Trust Agreement, the Assignment controls.


 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                                   Page 15
Case 18-33730-hdh11 Doc 138 Filed 07/11/19             Entered 07/11/19 12:07:39         Page 16 of 28



                    2) 60% of the remaining Net Proceeds for Allocation during a Billing Cycle
                       shall be payable to (retained by) MedARC as compensation for effecting
                       the collection of the Accounts Receivable.

         6.13 Beginning no later than ninety (90) days after the Effective Date, and continuing
 each month thereafter, the Collections Agent shall provide the Liquidating Trustee with written
 reports of Accounts Receivable activity and collections. Such reports shall specify all fees,
 expenses and costs incurred by the Collection Agent in the performance of its duties, as well as
 all funds recovered from such activities during the relevant reporting period.  Any        fees,
 costs or expenses incurred by the Collection Agent are subject to its Claim for setoff and
 reimbursement in accordance with the provisions of the Liquidating Trust Waterfall and the
 Liquidating Trust Agreement.

         6.14 All actions taken, and determinations made by, or on behalf of, the Liquidating
 Trustee hereunder in accordance with the provisions of the Plan shall be final and binding upon
 any and all persons. The Liquidating Trustee shall serve until the terms of the Plan are fulfilled.
 The Liquidating Trustee may resign by an instrument in writing filed with the Bankruptcy Court
 at least thirty (30) days before the proposed effective date of the resignation. The Liquidating
 Trustee shall continue to serve as Liquidating Trustee after the delivery of the resignation until
 the proposed Effective Date, unless the Liquidating Trustee consents to an earlier effective date,
 which shall be the date of appointment of a successor Liquidating Trustee.

          6.15 The Liquidating Trust is intended to qualify as a “grantor trust” for federal
 income tax purposes with the Liquidating Trust Beneficiaries treated as grantors and owners of
 the trust. The Liquidating Trustee will not be deemed a successor in interest of the Debtors for
 any purpose other than as specifically set forth herein or in the Liquidating Trust Agreement.
 The Liquidating Trustee shall file returns for the Liquidating Trust as a grantor trust pursuant to
 26 C.F.R. § 1.671-4(a) and in accordance with this section of the Plan. The Liquidating Trust’s
 taxable income, gain, loss, deduction or credit will be allocated to each Holder in accordance
 with its relative beneficial interest in the Liquidating Trust. The Liquidating Trustee also shall
 file (or cause to be filed) any other statements, returns, or disclosures relating to the Liquidating
 Trust that are required by any Governmental Unit for taxing purposes. The Liquidating Trustee
 shall be responsible for filing all federal, state, local and non-U.S. tax returns for the Liquidating
 Trust. The Liquidating Trustee shall comply with all withholding and reporting requirements
 imposed by any federal, state, local, or non-U.S. taxing authority, and all distributions made by
 the Liquidating Trust shall be subject to any such withholding and reporting requirements.

         6.16 The Liquidating Trust shall be dissolved as soon as practicable after the date that
 is the earlier to occur of: (a) the distribution of all Liquidating Trust Assets available for
 distribution pursuant to the Plan, or (b) a determination of the Liquidating Trustee that the
 administration of the Liquidating Trust Assets is not likely to yield sufficient additional proceeds
 to justify further pursuit; provided, however, that in no event shall the Liquidating Trust be
 dissolved later than three (3) years from the Effective Date, unless the Bankruptcy Court, upon
 motion within the six (6) months prior to the fifth (5th) anniversary of the Effective Date (or
 within six (6) months prior to the end of an extension period), determines that a fixed-period



 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                             Page 16
Case 18-33730-hdh11 Doc 138 Filed 07/11/19            Entered 07/11/19 12:07:39        Page 17 of 28



 extension is necessary to facilitate or complete the recovery and liquidation of the Liquidating
 Trust Assets.

         6.17 To the extent that the terms of the Plan with respect to the Liquidating Trust are
 inconsistent with the terms set forth in the Liquidating Trust Agreement, then the terms of the
 Liquidating Trust Agreement shall govern. To the extent of any conflict between the
 Assignment (Exhibit “A”) and the Liquidating Trust Agreement regarding the relationship,
 rights and obligations MedARC and Xynergy have to one another, the Assignment controls.

         6.18 The Liquidating Trust Agreement shall provide for the following with respect to
 exculpation, indemnification, and insurance: (1) neither the Liquidating Trustee nor his advisors
 or professionals, shall be liable for any damages arising out of the creation, operation or
 termination of the Liquidating Trust, including actions taken or omitted in fulfillment of his or
 her duties with respect to the Liquidating Trust, except in the case of such party’s gross
 negligence, bad faith or willful misconduct; provided, that in no event will any such party be
 liable for punitive, exemplary, consequential or special damages under any circumstances; and
 (2) neither the Liquidating Trustee nor his advisors or professionals shall be subject to any
 personal liability whatsoever, whether in tort, contract or otherwise, to any person in connection
 with the affairs of the Liquidating Trust and all persons claiming against the Liquidating Trustee,
 or otherwise asserting claims of any nature in connection with affairs of the Liquidating Trust,
 shall look solely to the Liquidating Trust Assets for satisfaction of any such claims.

        6.19 The Liquidating Trustee may be removed from office upon application and order
 of the Bankruptcy Court or such other court of competent jurisdiction for (i) fraud or willful
 misconduct in connection with the affairs of the Plan, (ii) for such physical or mental disability
 as substantially prevents the Liquidating Trustee from performing the duties of Liquidating
 Trustee hereunder or (iii) for cause, which shall include a breach of fiduciary duty or an
 unresolved conflict of interest.

        6.20 In the event Mr. Mims does not become Liquidating Trustee, or in the event of a
 vacancy by reason of the death or removal of the Liquidating Trustee or prospective vacancy by
 reason of resignation, a successor Liquidating Trustee shall be appointed by order of the
 Bankruptcy Court or such other court of competent jurisdiction.

          6.21 Notwithstanding anything contained herein, the Liquidating Trustee shall have the
 right to request the Bankruptcy Court to enter an order disallowing any claim of any Entity or
 Person from which property is recoverable under Sections 542, 543, 550, and 553 of title 11, or
 that is a transferee of a transfer avoidable under Sections 544, 545, 548, or 549 of title 11 unless
 such Entity, Person or transferee has paid the amount, or turned over any such property, for
 which such Entity or transferee is liable.




 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                            Page 17
Case 18-33730-hdh11 Doc 138 Filed 07/11/19          Entered 07/11/19 12:07:39       Page 18 of 28



                                         ARTICLE 7
                                      SECTION 1129(b)(2)

         7.1    The Court may confirm this Plan even though less than all of the Classes of
 Claims and interests accept it. The requirements for confirmation of a plan over the objection of
 one or more classes of claims or interests are set forth in Section 1129(b) of the Code.
 Accordingly, Debtor, as the plan proponent, requests the Court to determine that this Plan does
 not discriminate unfairly, and is fair and equitable with respect to the rejecting creditor.

                                    ARTICLE 8
                        STATUS OF EXECUTORY CONTRACTS

        8.1    Except as provided herein, all unexpired leases and executory contracts that have
 not been expressly assumed prior to the Effective Date shall be rejected on the Effective Date.

                                   ARTICLE 9
                     EVENTS OF DEFAULT AND EFFECT THEREOF

         9.1    No Claimant shall have the right to enforce any rights under this Plan until the
 Reorganized Debtor fails to cure any default hereunder within thirty (30) days of receipt of
 written notice of such default to Reorganized Debtor.

                                         ARTICLE 10
                                         DISCHARGE

        10.1 Upon Confirmation, to the extent that a Claim or Debt has not been dealt with
 under this Plan, such Claim or Debt will be released.

         10.2 The automatic stay imposed by Section 362 of the Code or any preliminary
 injunction granted by the Court to allow for Substantial Consummation of this Plan shall remain
 in effect until the Effective Date.

                                     ARTICLE 11
                               AMENDMENTS TO THE PLAN

       11.1 Debtor may modify this Plan following Confirmation and before Substantial
 Consummation to the extent consistent with the requirements of section 1122 and 1123 of Title
 11. The Plan as modified becomes the Plan if circumstances warrant modification and the Court
 approves of such modifications.

        11.2 In the event of modification of this Plan pursuant to Section 11.1, any holder of a
 Claim or interest that has accepted or rejected this Plan is deemed to have accepted or rejected,
 as the case may be, the Plan as modified, unless, within ten (10) days of service of the Plan
 modifications upon such holder, such holder changes its previous acceptance or rejection.




 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                         Page 18
Case 18-33730-hdh11 Doc 138 Filed 07/11/19           Entered 07/11/19 12:07:39        Page 19 of 28



                                       ARTICLE 12
                                EFFECT OF CONFIRMATION

        12.1 The provisions of this Plan bind Debtor, any Entity issuing securities under this
 Plan any Entity acquiring property under this Plan, and any Creditor or Equity Interest Holder,
 whether or not the Claim or interest of such Creditor or Equity Interest Holder is impaired under
 the Plan and whether or not such Creditor or Equity Interest Holder has accepted this Plan.

        12.2    All property of the estate is vested in the Reorganized Debtor.

         12.3 All property of the Reorganized Debtor is free and clear of all Claims and
 interests of Creditors and Equity Interest Holders, except as to claims, secured claims or secured
 debentures and interests specifically granted in this Plan.

         12.4 All Debts that arose before the Confirmation Date and any Debt of a kind
 specified in Section 502(g), 502(h) or 502(i) of the Code, whether or not a proof of claim based
 on such Debt is filed or deemed filed under Section 501, whether or not such Claim is allowed
 under Section 502; and whether or not the holder of such Claim has accepted this Plan; are, fully
 and finally satisfied by this Plan.

                                      ARTICLE 13
                               MISCELLANEOUS PROVISIONS

         13.1 The obligations under this Plan to any particular Claim are governed by the laws
 of the State constituting the situs of the Debt represented by that particular Claim described in
 this Plan.

        13.2 Equity Interest Holders are relieved from all liability, obligation or duty to initiate
 or pursue any causes of action of Debtor against any Entity.

        13.3    Any caption herein is for convenience only and does not affect the construction of
 the Plan.

        13.4 Any distribution pursuant to this Plan which remains unclaimed for a period of six
 (6) months from the due date of such distribution is forfeited.

                                      ARTICLE 14
                               RETENTION OF JURISDICTION

         14.1 Notwithstanding entry of the Order of Confirmation and the occurrence of the
 Effective Date, the Bankruptcy Court shall, after the Effective Date, retain jurisdiction over the
 Chapter 11 Cases, the Debtors, the Liquidating Trust, and the Liquidating Trustee with respect to
 all matters related to the Chapter 11 Cases, the Debtors, the Liquidating Trust and this Plan to
 the fullest extent permitted by law, including, without limitation, jurisdiction:




 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                           Page 19
Case 18-33730-hdh11 Doc 138 Filed 07/11/19             Entered 07/11/19 12:07:39        Page 20 of 28



        14.2 To direct any necessary party to execute or deliver or to join in the execution or
 delivery of any instrument required to effect a transfer of property dealt with by the Plan and to
 perform any other act, including the satisfaction of any Lien, that is necessary for the
 consummation of this Plan.

         14.3 To allow, disallow, determine, liquidate, classify, estimate, or establish the
 priority, Secured or unsecured status, or amount of any Claim or Interest, including the
 resolution of any request for payment of any Administrative Claim and the resolution of any and
 all objections to the Secured or Unsecured status, priority, amount, or allowance of Claims or
 Interests;

         14.4 To adjudicate, decide or resolve any and all matters related to the Accounts
 Receivable, including any cases, controversies, suits, disputes, or Causes of Action that may
 arise in connection with the Accounts Receivable.

         14.5 To adjudicate, decide or resolve any matters related to: (a) rejection of any
 Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a
 Debtor may be liable and to hear, determine and, if necessary, liquidate, any Claims arising
 therefrom and (b) any dispute regarding whether a contract or lease is or was executory or
 expired in connection with Debtor's estate and/or implementation of the Plan.

        14.6 To liquidate damages or estimate Claims in connection with any disputed,
 contingent or unliquidated Claims.

            14.7   To adjudicate all Claims to an ownership interest in any property of Debtors’
 estates.

       14.8 To recover all assets and properties, including by lawsuit, of Debtors’ estates
 wherever located.

         14.9 To hear and determine Claims concerning Federal, State and local taxes pursuant
 to Section 346, 505, 525 and 1146 of the Code.

        14.10 To hear and determine any action or proceeding brought by the Liquidating
 Trustee under Section 510, 542, 543, 544, 545, 547, 548, 549, 550, 551 and 553 of the Code,
 whether such action or proceeding is brought before or after the Effective Date.

        14.11 To hear and determine any core proceeding, whether such proceeding is brought
 before or after the Effective Date.

        14.12 To ensure that Distributions to Holders of Allowed Claims are accomplished
 pursuant to the provisions of the Plan;

         14.13 To determine the validity, extent and priority of all Liens and security interests
 against property of Debtors’ estate.



 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                            Page 20
Case 18-33730-hdh11 Doc 138 Filed 07/11/19           Entered 07/11/19 12:07:39     Page 21 of 28



        14.14 To consider any modification of this Plan under Section 1127 of the Code.

        14.15 To decide and resolve all matters related to the granting and denying, in whole or
 in part, any applications for allowance of compensation or reimbursement of expenses to
 Professionals authorized pursuant to the Bankruptcy Code or the Plan.

        14.16 To hear and determine the Liquidating Trustee’s requests for orders as are
 consistent with this Plan as may be necessary or desirable to execute, implement or consummate
 the provisions thereof.

        14.17 To issue injunctions, enter and implement other orders, or take such other actions
 as may be necessary or appropriate to restrain interference by any Entity with consummation or
 enforcement of the Plan.

        14.18 To consider any modifications of the Plan to cure any defect or omission or to
 reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order.

        14.19    To enter an order for final decree or order closing this case.


        Dated: July 11, 2019.

                                                      Submitted By:

                                                        /s/ Joyce Lindauer
                                                      Joyce W. Lindauer
                                                      State Bar No. 21555700
                                                      Jeffery M. Veteto
                                                      State Bar No. 24098548
                                                      Joyce W. Lindauer Attorney, PLLC
                                                      12720 Hillcrest Road, Suite 625
                                                      Dallas, Texas 75230
                                                      Telephone: (972) 503-4033
                                                      Facsimile: (972) 503-4034
                                                      ATTORNEYS FOR DEBTORS




 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019                        Page 21
Case 18-33730-hdh11 Doc 138 Filed 07/11/19   Entered 07/11/19 12:07:39    Page 22 of 28



                                             Revolution Monitoring, LLC

                                             /s/ Jeremiah Vance
                                             By: Jeremiah Vance
                                             Its: Managing Member



                                             Revolution Monitoring Management, LLC

                                             /s/ Jeremiah Vance
                                             By: Jeremiah Vance
                                             Its: Managing Member



                                             Revolution Neuromonitoring, LLC

                                             /s/ Jeremiah Vance
                                             By: Jeremiah Vance
                                             Its: Managing Member




 DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION DATED JULY 11, 2019             Page 22
Case 18-33730-hdh11 Doc 138 Filed 07/11/19             Entered 07/11/19 12:07:39       Page 23 of 28


                            ASSIGNMENT & PAYOUT AGREEMENT

        THIS ASSIGNMENT AGREEMENT (the “Agreement”), is entered into on June 14th 2019, (the
“Effective Date”) by and between Xynergy Healthcare Capital II LLC (“Assignor”), and MedARC, LLC
(“Assignee”). All parties to this Agreement may be hereinafter respectively referred to as “Party” or
collectively as “Parties.”
                                           RECITALS

        WHEREAS, on or about November 22, 2016, Assignor entered into a Healthcare Receivables
Master Purchase and Sale Agreement with Revolution Monitoring Management, LLC and Revolution
Neuromonitoring, LLC, which Financing Agreement was guaranteed by Revolution Monitoring, LLC,
(collectively “Financing Agreement”)(all such Revolution entities collectively referred to as
“Revolution” or “Debtor”); and

       WHEREAS, Assignor perfected its lien in Revolution’s accounts receivable (the “Accounts
Receivable”) by and through the Financing Agreement with Revolution by filing with the Delaware
Secretary of State a UCC-1 Financing Statements on December 23, 2016, UCC Initial Filing No.
20167999244, Service Request No. 20167256847, and UCC Initial Filing No. 20167998170, Service
Request No. 20167256233, and with the Texas Secretary of State on January 11, 2017 UCC Initial Filing
No. 17-0001206299, Document No. 708414110001 (collectively, “UCC Liens”); and

        WHEREAS, Assignor filed suit in the United States District Court, Southern District of Florida,
for enforcement of the Financing Agreement in the case styled Xynergy Healthcare Capital II LLC v.
Revolution Monitoring Management, LLC, Revolution Neuromonitoring, LLC, Revolution Monitoring,
LLC, JT Vance CNIM Corp., and Jeremiah Vance; Cause No. 9:17-cv-81007-WPD, wherein judgment
was rendered in Assignor’s favor on May 18, 2018 (the “Florida Judgment”), which Judgment is in the
principal amount of $1,681,767.57 plus interest as provided in such Judgment, and which judgment was
domesticated in the 160th Judicial District Court of Dallas County, Texas, Cause No. DC-18-07773 (the
“Texas Judgment”)(together, the Florida Judgment and the Texas Judgment may sometimes be referred
to collectively as the “Judgment” and the Florida lawsuit and the Texas lawsuit may sometimes be
referred to collectively as the “Lawsuits”), and for which the 160th Judicial District Court ordered
turnover of the secured assets on September 28, 2018; and

       WHEREAS, Revolution filed for bankruptcy protection in the United States Bankruptcy Court,
Northern District of Texas, Dallas Division, Case No. 18-33730, jointly administered, (“Bankruptcy”),
whereupon Assignor filed for relief from the automatic bankruptcy stay, which motion for relief was
granted on March 7, 2019; and

        WHEREAS, on or about April 3, 2019, Assignor filed a secured Proof of Claim in each of the
three bankruptcy cases, each such claim being in the amount of $1,703,309.23 (collectively, these Proofs
of Claim shall be referred to as the “Claims in Bankruptcy”); and


ASSIGNMENT AGREEMENT                                                              Page 1 of 5

                                       EXHIBIT "A"
Case 18-33730-hdh11 Doc 138 Filed 07/11/19                Entered 07/11/19 12:07:39         Page 24 of 28


         WHEREAS, Assignor desires to convey Assignor’s interest in its rights, documents, claims,
positions, security interests, Judgment, and assets described herein in return for Assignee’s agreement
to compensate the Assignor under the Payout Terms described herein, which will be incorporated into
the Liquidation Trust Plan (“LTP”) which Revolution (now the Debtor in Bankruptcy Court) will agree
to abide by and file with the Court on or before June 19, 2019, with subsequent order coming on the
earliest day judicially possible.
                                                TERMS

        NOW, THEREFORE, in consideration of the premises as well as the Parties’ respective
promises, representations, covenants and warranties, the performance of each unto the other, and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

        For consideration of Ten and No/100 Dollars, the Payout Terms incorporated into this Agreement
and the Assignee’s promise to faithfully execute the terms of the LTP as agreed and submitted and
approved by the Bankruptcy Court, and other good and valuable consideration ($10.00), the sufficiency
of which is stipulated and in hand received, Assignor hereby grants to Assignee, all right, title, and
interest to any and all: Financing Agreements, UCC Liens, Lawsuits, Judgment, and Claims in
Bankruptcy, as well as any and all documents, claims, causes of action whether or not filed, pending or
resolved, judgments, orders, contracts, contract interests, contract positions, security agreements,
security interests, security positions, liens whether or not perfected, collateral, all legal and equitable
rights or interests, debts, bills, receivables, proofs of claim, and any other rights or interests appurtenant
thereto, arising out of or relating to Revolution (collectively, the “Assets”). Assignee does not accept
nor does Assignor delegate to Assignee any debts, duties, liabilities, or obligations relating to the Assets.

                                        PAYOUT AGREEMENT
Assignee covenants to pay to Assignor, solely from the proceeds received from the collection of the
Accounts Receivable, an amount up to and including the amount of the Judgment ($1,703,309.23 plus
interest as provided in such Judgment from and after April 3, 2019). Payout of proceeds to the Assignor
may be less than the Judgment should Net Cash Collected After Collection and Legal Fees (“Net
Collections”) be insufficient to cover both the amount of the Judgment and Assignee’s agreed portion of
Net Collections as described below. The term “Net Cash Collected After Collection and Legal Fees”
means the gross amount of receivables collected by MedARC less [1] Third Party Cost of Collection
(defined to include retention of collection agency, law firm, and licensure of USMON system only); and
[2] Transaction Cost Reimbursement (defined to include Cavazos law firm only). Payment of the
amounts as described below shall represent full and final payment of the Payout obligation under the
terms of this Agreement, even if less than the amount of the Judgment, and subject only to the terms of
the Liquidation Trust Plan as approved by the Bankruptcy Court, as follows.

Assignee will pay to Assignor the following from “Net Cash Collected After Collection and Legal Fees”
with the Assignee participating in the priority payment by the Debtor and funds allocated as follows:

ASSIGNMENT AGREEMENT                                                                   Page 2 of 5
Case 18-33730-hdh11 Doc 138 Filed 07/11/19              Entered 07/11/19 12:07:39        Page 25 of 28


       Net Collections up to:         Assignor Receives              Assignee Receives
              $1,364,000                    50%                             50%
              $2,114,000                    60%                             40%
              Over $2,114,000               70%                             30%

For amounts over $3 million, Assignor shall continue receiving 70% of Net Collections until the amount
of the Judgment ($1,703,309.23 plus interest from and after April 3, 2019) has been paid in full. Assignee
will remit the Assignor’s share of Net Collections within ten (10) days of receipt of funds (where funds
are not subject to Trustee “holds” or other judicial controls).

Assignee agrees to provide weekly written reports to Assignor which set forth [1] the cumulative Gross
Amount of Receivables collected by Assignee; [2] the cumulative Third Party Cost of Collection
(itemized by Retention of Collection Agency, Law Firm, and Licensure for USMON System); [3] the
cumulative Transaction Cost Reimbursement; and [4] the cumulative Net Cash Collected After
Collection and Legal Fees. Assignee agrees to discuss the reports with Assignor by phone. In addition,
Assignee agrees to meet with Assignor in person on a monthly basis at Assignee’s office or such other
location chosen by Assignee.

Notwithstanding anything herein to the contrary, if Assignee fails to pay Assignor the amount of the
Judgment by the two-year anniversary of the Effective Date, then the allocation formula set forth above
shall be modified to provide that, unless and until Assignee has paid Assignor the amount of the
Judgment by such anniversary date, Assignor shall receive 100% of the Net Collections and Assignee
shall receive 0% of the Net Collections, up to the amount of the Judgment ($1,703,309.23 plus interest
from and after April 3, 2019). The foregoing represents Assignor’s sole recourse against Assignor based
on Assignor’s failure to receive Net Collections totaling the full amount of the Judgment (plus interest)
by the aforementioned anniversary date; provided, however, that nothing herein shall be construed to
limit Assignor’s remedies against Assignee in the event of a breach of contract, defalcation, gross
negligence, or fraud.

                            REPRESENTATIONS AND WARRANTIES
                                    & OTHER TERMS

        Assignor hereby represents and warrants such that Assignee may act in full reliance thereby and
which representations and warranties are known and disclosed to induce Assignee into this Agreement,
the following:

   1. Assignor hereby represents that neither it nor any person or entity related to or affiliated with
      Assignor (Affiliate), have received any payments from any insurer, patient, or other obligor
      relating to any debt or obligation incurred for the benefit of Revolution, which payments have
      diminished any receivable or collateral relating to Assets, which payment(s) have not been
      specifically disclosed to Assignee in the attached Exhibit 1, reflecting the statement of accounts
      and collateral made substantial part the basis of this Agreement. As such, Assignor hereby
      assigns and conveys to Assignee any and all such monies paid.


ASSIGNMENT AGREEMENT                                                                Page 3 of 5
Case 18-33730-hdh11 Doc 138 Filed 07/11/19               Entered 07/11/19 12:07:39         Page 26 of 28


   2. In the event that any payment has been received or is received by Assignor or any Affiliate
      thereof, Assignor shall immediately upon discovery or delivery of same, deliver to Assignee said
      funds with or without demand, presentment, or notice.
   3. Assignor agrees to fully cooperate and participate when requested, with administration of the
      Assets for the benefit of Assignee in the event that any third party, insurer, patient, court, or court
      officer requires validation of this Agreement or assignment of the Assets.
   4. Continuing cooperation: Each Party commits to timely cooperate with the other in any regard to
      the subject matter of this agreement and to further the purposes of this agreement.
   5. Assignor makes no warranty or representation, implied or express, as to the collectability or
      monetary value of the Assets.
   6. Assignee makes no warranty or representation, implied or express, as to the collectability or
      monetary value of the Assets, or that the Assets are sufficient to pay the Judgment.
   7. Subject to the undertakings of this Agreement, which are not impaired or prejudiced, Assignor
      agrees to hold Assignee harmless for any and all actions taken in the course of effecting recovery
      of the Assets, with the exception of gross negligence or defalcation.
   8. Effective Date: The effective date of this Agreement for purposes of agreement of the Parties, is
      when it is executed. The effective date of the Assignment of the Assets shall be immediately
      upon approval of the Court of the LTP, unless agreed to be earlier by the Parties.
   9. Condition of Assignment: Assignor and Assignee require as a condition of assignment that
      Revolution execute an Agreement with the Assignor, and with Assignee, substantially in the form
      herein that, on confirmation by the Court of the LTP, Revolution, Jeremiah Vance, and JT Vance
      CNIM Corp. will immediately withdraw all pending motions against Xynergy including but not
      limited to the Rule 60 Motion in the Florida lawsuit, agrees not to file any further motions or
      actions arising out of, regarding, or related to the Assets or the same transactions or occurrences,
      and agrees not to object to or challenge the Claims in Bankruptcy. Debtor further agrees not to
      pursue any actions against Xynergy or MedARC related to the Assets (including but not limited
      to any causes of action under Chapter 5 of the Bankruptcy Code), and to cancel the hearing
      currently set for June 27, 2019 in the 160th Judicial District Court of Dallas County, Texas, in
      Cause No. DC-18-07773.

                                                NOTICE

        Any notice sent pursuant to this Agreement shall be by fax with confirmation of transmission,
email with confirmation of receipt, USPS certified mail with return receipt requested, or by common
carrier with tracking number for verification of delivery, to the Parties as follows:
  FOR NOTICE TO ASSIGNOR                         FOR NOTICE TO ASSIGNEE

 Alejandro Nathan                                 Russ Lambert
 Xynergy Healthcare Capital II LLC                MedARC, LLC
 2650 N. Military Trail, Suite 420                3400 Carlisle St, Ste. 500
 Boca Raton, Florida 33431                        Dallas, TX 75204
 Phone/Fax: (954) 519-2386 (954) 252-3861         Phone/Fax: (214) 734-0426
 anathan@xynergycapital.com                       Russ@LambertTxLaw.com
ASSIGNMENT AGREEMENT                                                                  Page 4 of 5
Case 18-33730-hdh11 Doc 138 Filed 07/11/19        Entered 07/11/19 12:07:39   Page 27 of 28



 With Copy To:

 D. Brent Wells or James E. Cuellar
 Wells & Cuellar, P.C.
 440 Louisiana, Ste. 718
 Houston, TX 77002
 Phone/Fax: (713) 222-1281 (713) 237-0570
 bwells@wellscuellar.com
 jcuellar@wellscuellar.com

          EXECUTED this 14th day of June, 2019.

ASSIGNOR, Xynergy Healthcare Capital II LLC.


By:
       (Print Name)

Its:      President
       (Capacity)



          EXECUTED this 14th day of June, 2019.

ASSIGNEE, MedARC, LLC.




By:
       Russell Lambert

Its: Manager




ASSIGNMENT AGREEMENT                                                     Page 5 of 5
Case 18-33730-hdh11 Doc 138 Filed 07/11/19         Entered 07/11/19 12:07:39      Page 28 of 28


                                          EXHIBIT 1

                                       Judgment credits*

   1. July 20, 2018                $1,109.28
   2. August 20, 2018              $8,741.17
   3. October 29, 2018             $3,332.93 (Chase garnishment proceeds)


*NOTE: these Judgment credits were received after the Florida Judgment was rendered (May
18, 2018), and these Judgment credits are already reflected and taken into account in calculating
the amount of the Judgment as of April 3, 2019 when the Proofs of Claim were filed.




ASSIGNMENT AGREEMENT                                                         Page 6 of 5
